Citation Nr: 1416467	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  12-05 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type 2, and/or exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type 2, and/or exposure to herbicides.



REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel
INTRODUCTION

The Veteran had active service from July 1971 to July 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which addressed multiple issues.  In his VA Form 9 filed in February 2012, the Veteran limited his appeal to the issues listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO last adjudicated the issues on appeal in a February 2012 Statement of the Case.  After this adjudication, the record includes the addition of an April 2013 VA diabetes mellitus examination report as well as VA clinic records which have not been considered by the RO.  As some of these records are arguably relevant to the issues on appeal, the Veteran has a right for initial RO review of this evidence in the first instance.  38 C.F.R. §§ 19.31, 19.37.

An April 2010 VA examiner provided opinion that the Veteran's hypertension was not secondary to his diabetes mellitus, type 2 and was not aggravated beyond normal progression due to his diabetes mellitus, type 2, as there was no evidence of end-stage renal disease, which was deemed a necessary to link the two conditions.  Evidence added to the record since that opinion includes an October 2010 VA treatment record reflecting an assessment of acute renal failure apparently associated with hypotension.  A July 20, 2011 VA clinic record included an assessment of "Diabetic HTN BP >139/89" without any explanation.  On remand, the RO should obtain an addendum opinion which considers this new evidence.

The Board also finds that the RO should obtain an addendum opinion regarding the nature and etiology of the Veteran's bilateral lower extremity symptoms of paresthesia, dyesthesia and pain flares.  A VA examiner in April 2010 found that these symptoms did not represent peripheral neuropathy, but did not further specify the etiology of these symptoms and whether they are proximately due to service-connected diabetes mellitus, type II.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since May 7, 2013.

2.  Upon completion of the above, forward the Veteran's claims folder to the April 2010 examiner for an addendum opinion.  Following review of the claims folder contents, the examiner is requested to address the following questions:

	a) whether it is at least as likely as not that the Veteran's hypertension is caused by service-connected type II diabetes mellitus; OR

	b) whether it is at least as likely as not that the Veteran's hypertension has been aggravated beyond the normal progress of the disorder by service-connected type II diabetes mellitus?

In providing this opinion, the examiner should consider the following evidence added to the record since the April 2010 VA examination:
* the Veteran's October 2010 treatment for acute renal failure and hypotension; and
* a July 20, 2011 VA treatment record noting as assessment of "Diabetic HTN BP >139/89."

The examiner is also requested to address the following questions regarding the alleged peripheral neuropathy claim:

	a) identify the cause of the Veteran's reported bilateral lower extremity symptoms of paresthesia, dyesthesia and pain flares (if determinable); and

	b) for any disease entity identified, provide opinion whether it is at least as likely as not that such disorder(s) is caused by service-connected type II diabetes mellitus, OR alternatively, has been aggravated beyond the normal progress of the disorder by service-connected type II diabetes mellitus?

The Veteran should be afforded VA examination if the April 2010 VA examiner determines that examination is necessary, or in the event that the April 2010 examiner is unavailable.

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

